


Exhibit 10.1 Employee Stock Purchase Plan
The First, N.A., a national bank with its principal place of business in the
town of Damariscotta, County of Lincoln, State of Maine (hereafter referred to
as the “Bank”), hereby adopts the following stock purchase plan (the “Plan”) for
employees of the Bank (each an “Employee”) and members of the Board of Directors
(each a "Director") of the Bank or its parent company, The First Bancorp, Inc.
(the “Company”), effective January 28, 2016.
The Plan replaces The First National Bank of Damariscotta Stock Purchase Plan,
as amended (the “Old Plan”), which was initially effective February 1, 1987. All
shares remaining in the Old Plan will be transferred to the Plan as of the
effective date of the Plan.
Purpose
The Plan is intended to advance the interests of the Bank and the Company by
providing Employees and Directors with an opportunity to purchase shares of the
Company’s common stock directly from the Company (without fees or commissions)
and enlarge their proprietary interests in the Company. This is an incentive to
work for the success of the Bank and the Company, and to encourage them to
remain in the employ of the Bank or to continue to serve on the Board of
Directors of the Bank or the Company, as applicable.
Administration
The Plan shall be administered by the Senior HR Officer (the “Administrator”).
The Administrator may adopt rules and regulations from time to time for carrying
out the Plan. The Administrator shall be accountable to the Board of Directors
of the Bank for the operation of the Plan and shall make recommendations to the
Board of Directors of the Bank with respect to participation in the Plan by
Employees of the Bank and by Directors.
Eligibility
Any Employee who has been in the employment of the Bank for a period of three
(3) consecutive calendar months, and any Director, shall be eligible to purchase
stock under the Plan while he or she remains an Employee or a Director, as
applicable.
Stock
The Company has, as of January 28, 2016, authorized capital stock of 18,000,000
shares of common stock, of which 10,752,421 shares are issued and outstanding.
The Company has allocated 250,000 shares of its common stock for the purposes of
the Plan.
Tax Considerations
The purchase of stock under this Plan will be subject to no special income tax
treatment.
Plan Enrollment
Enrollment forms are available for eligible Employees and Directors through the
Human Resources Department.
Method of Payment
Payment for the stock will be by payroll deduction or, in the case of Directors,
by withholding of or deduction from Director fee payments. In addition, optional
cash payments may be made by eligible Employees or Directors in amounts not to
exceed $2,000 per calendar quarter. Employees may also purchase shares of stock
utilizing all or part of a Years of Service Award.
Purchase of Shares
Purchases of shares under the Plan shall be effectuated at the NASDAQ Official
Closing Price of such shares as of the close of business on the tenth day of
each month, or (if not a business day) the business day immediately following.
Funds held by the Bank pursuant to payroll deduction, Directors’ fees deduction
or withholding, or otherwise for the purchase of shares under the Plan pending
such purchases, shall be deposited in a non-interest-bearing checking account
with the Bank in the name of the Plan (the "Account"). Dividends paid on shares
under the Plan will be deposited into the Account and held in the Account until
the next share purchase date for automatic reinvestment. Fractional shares may
be purchased or issued under the Plan to allow the entire balance in the Account
on the purchase date to be used for the purchase of shares.
Share Purchase Elections and Modifications
Plan participants shall be entitled to elect to purchase shares under the Plan
or to terminate or modify an existing election to purchase shares under the Plan
through written notice delivered to the Administrator. Such written notice will
be effective for the next practical payroll date for Employees and the next
Director fee payment for Directors. If a written notice is received during a
trading blackout period under the Company’s insider trading policy for Employees
and Directors, the notice will not be effective until the first payroll date or
first Director fee payment date after the trading blackout period ends.
Ending of Participation
Once an Employee or Director ends his or her service to the Bank and/or the
Company, his or her eligibility to participate in the plan will end. Within 45
days of the end of service date, the Employee’s or Director’s Plan shares must
be transferred to certificate or book-entry holdings. Once this transfer is
complete, the shares will be eligible for participation (at the option of the
former Employee or Director) in the Company’s Dividend Reinvestment Plan.
Reports; Information
The Company shall deliver to each Plan participant, promptly following the end
of each calendar quarter, a statement detailing such Plan participant’s Plan
activity and balance during such quarter and as of the end of such quarter. In
addition, the Company shall deliver to each Plan participant all information
required to be delivered to such Plan participant under Rule 428(b) of the
Securities Act of 1933, as amended, and shall deliver to any Plan participant
(on request and at no charge) a copy of any document incorporated by reference
into the registration statement on Form S-8 filed with the Securities Exchange
Commission with respect to the Plan
Termination and Amendment of the Plan
This Plan may be amended by action of the Boards of Directors of the Bank and
the Company and will continue in effect until terminated by the Boards of
Directors of the Bank and the Company.
Adopted this 28th day of January, 2016, by the Board of Directors of The First,
N.A. and the Board of Directors of the First Bancorp, Inc.

    